
	
		II
		112th CONGRESS
		1st Session
		S. 649
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To expand the research and awareness activities of the
		  National Institute of Arthritis and Musculoskeletal and Skin Diseases and the
		  Centers for Disease Control and Prevention with respect to scleroderma, and for
		  other purposes.
	
	
		1.Short titleThis act may be cited as the
			 Scleroderma Research and Awareness
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Scleroderma is a
			 chronic, disabling and often fatal autoimmune disease in which the body’s soft
			 tissues contract and harden due to an overproduction of collagen.
			(2)Scleroderma causes
			 damage to one or more of the body’s organ systems, including the skin, heart,
			 lungs, kidneys, gastrointestinal tract, and blood vessels.
			(3)It is estimated
			 that 300,000 people in the United States suffer from scleroderma, 80 percent of
			 whom are women often diagnosed during their child bearing years.
			(4)Choctaw Native
			 Americans, African-Americans, and Hispanics are disproportionately affected by
			 scleroderma and tend to exhibit more rapidly progressing and severe cases of
			 the disease.
			(5)The causes of
			 scleroderma are unknown.
			(6)Scleroderma is
			 associated with many other conditions including pulmonary hypertension,
			 gastroparesis, Raynaud’s phenomenon, Sjögren’s Syndrome and lupus.
			(7)The estimated
			 total annual economic impact of scleroderma in the United States is in excess
			 of $1,500,000,000.
			(8)Annual Federal
			 support for scleroderma research at the National Institutes of Health is
			 currently estimated at $20,000,000.
			3.National
			 institute of arthritis and musculoskeletal and skin diseases; scleroderma
			 research expansion
			(a)In
			 generalThe Director of The National Institute of Arthritis and
			 Musculoskeletal and Skin Diseases shall expand, intensify, and coordinate the
			 activities of the Institute with respect to scleroderma, with particular
			 emphasis on the following areas:
				(1)Research focused on
			 the etiology of scleroderma and the development of new treatment
			 options.
				(2)Clinical research
			 to evaluate new treatments options.
				(3)Basic research on
			 the relationship between scleroderma and secondary conditions such as pulmonary
			 hypertension, gastroparesis, Raynaud’s phenomenon, Sjögren’s Syndrome (and
			 other diseases as determined by the Director).
				(4)Establishment of
			 scleroderma patient registries, including family and childhood onset
			 registries.
				(5)Support for
			 training of new clinicians and investigators with expertise in
			 scleroderma.
				(b)Biennial
			 reportsAs a part of the biennial report made under section 403
			 of the Public Health Service Act (42 U.S.C. 283), the Secretary shall include
			 information on the status of scleroderma research at the National Institutes of
			 Health.
			(c)Authorization of
			 appropriations
				(1)In
			 generalFor the purpose of carrying out subsection (a), there are
			 authorized to be appropriated $25,000,000 in fiscal year 2012, $30,000,000 in
			 fiscal year 2013, and $35,000,000 in fiscal year 2014.
				(2)ReservationsOf
			 the amounts authorized to be appropriated under paragraph (1), not more than 15
			 percent shall be reserved for the training of qualified health professionals in
			 biomedical research focused on scleroderma.
				4.Promoting public
			 awareness of scleroderma
			(a)In
			 GeneralThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall carry out an educational campaign to
			 increase public awareness of scleroderma. Print, video, and Web-based materials
			 distributed under this program may include—
				(1)basic information
			 on scleroderma and its symptoms;
				(2)information on the
			 incidence and prevalence of scleroderma;
				(3)diseases and
			 conditions affiliated with scleroderma; or
				(4)the importance of
			 early diagnosis and treatment.
				(b)Dissemination of
			 InformationThe Secretary is encouraged to disseminate
			 information under subsection (a) through a cooperative agreement with a
			 national nonprofit entity with expertise in scleroderma.
			(c)Report to
			 CongressNot later than September 30, 2011, the Secretary shall
			 report to the Committee on Energy and Commerce of the House of Representatives,
			 the Committee on Health, Education, Labor, and Pensions of the Senate, and the
			 Committee on Appropriations of the House of Representatives and the Senate on
			 the status of activities under this section.
			(d)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $2,500,000 for each of fiscal years
			 2012, 2013, and 2014.
			
